Citation Nr: 1309285	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-21 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for right knee status post anterior cruciate ligament (ACL) and posterior cruciate ligament (PCL) tear and fracture of the right tibia with tricompartmental degenerative arthritis.

2.  Whether a separate disability rating for surgical scars of the right knee is warranted. 

3.  Entitlement to service connection for degenerative disc disease and mild degenerative joint disease of the cervical spine, claimed as secondary to the service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to June 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2009 and November 2011, the Board remanded these claims for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The claim for service connection for degenerative disc disease and mild degenerative joint disease of the cervical spine, claimed as secondary to the service-connected right knee disability and the issue of whether a separate disability rating for surgical scars of the right knee is warranted, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

During the course of the appeal, the Veteran's right knee disability has not been manifested by extension limited to more than 10 degrees or flexion limited to less than 60 degrees, and the VA examiners found no objective evidence of instability or subluxation.  


CONCLUSIONS OF LAW

The criteria for a disability rating higher than 20 percent, for right knee status post residuals of ACL and PCL tear and fracture of the right tibia with tricompartmental degenerative arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, 5257 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in March 2006, April 2006, and May 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  The claim was readjudicated in the July 2012 supplemental statement of the case.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, Social Security Administration records, and VA treatment records have been obtained.  In addition, he has been provided with appropriate VA examinations in connection with the claim herein decided.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Increased Rating

Service connection for the Veteran's right knee disability was established by a February 1992 rating decision.  The Veteran filed the instant claim for an increased rating in June 2005.  The Veteran contends that his right knee status post ACL and PCL tear and fracture of the right tibia with tricompartmental degenerative arthritis is more disabling than currently evaluated. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2012); see also 38 C.F.R. §§ 4.45, 4.59 (2012).
Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Under Diagnostic Code 5260, a 10 percent rating is warranted flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees.  A 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is warranted for extension limited to 25 degrees.  A 40 percent rating is warranted for extension limited to 30 degrees.  A 50 percent rating is warranted for extension limited to 45 degrees.  Id. 

Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2012).

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).

The Board has reviewed all the evidence in the claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA treatment records for the period on appeal document complaints of pain and giving way in the right knee.  In October 2005 the Veteran complained of knee pain rated as 9/10, along with throbbing, and aching.  He related having issues with work and stated that his next job would have to be light duty.  In November 2005 the Veteran reported right knee pain following a twisting injury several weeks earlier.  He also complained of popping, limitation of motion, giving out, swelling, and tenderness.  The clinician noted a 2+ medial laxity on anterior drawer test.  However, McMurry's test was negative.  There was patellar tenderness and moderate degenerative joint disease.  The Veteran was fitted for a right knee brace.  A December 2005 VA treatment note recorded complaints of right knee pain rated as 2/10.  The pain had improved with the use of a brace and medications.  It was noted that the knee lacked 5 to 7 degrees of extension.  In March 2006, the Veteran reported ongoing right knee pain, although his brace was helping.  It was determined that steroid injections would be helpful.  

The Veteran underwent a VA examination in July 2006.  The Veteran complained of right knee swelling, tenderness and pain.  He related flare-ups occurring on a weekly basis and lasting up to 2 days.  Treatment consisted of physical therapy, bracing and medication.  The Veteran stated that he required intermittent use of a brace for walking.  He stated that he was unable to stand for more than a few minutes.  He was able to walk more than 1/4 mile, but less than a mile.  The Veteran reported episodes of dislocation or subluxation occurred less than once a year.  He denied episodes of locking.  The Veteran endorsed giving way, instability, repeated effusion, weakness and weekly flare-ups of moderate severity that last one to 2 days.  

On examination, there was no deformity, grinding, instability, patellar abnormality or meniscus abnormality.  There was right knee crepitus.  The Veteran's gait was normal and there was no evidence of abnormal weight bearing.  Active range of motion was from 10 to 125 degrees without pain.  There was no additional limitation of motion with repetitive use.  There was no inflammatory arthritis or ankylosis.  Motor evaluation conducted during the spine examination on that date revealed full strength in right knee extension.  A right knee MRI revealed joint effusion.  There were post-surgical changes with no abnormalities, and osteoarthritis.  The diagnosis was mild to moderate tricompartmental degenerative arthritis.  The examiner noted that the condition resulted in significant occupational impairment, and that the Veteran did not engage in sports and recreational activities.  

On VA examination in December 2011, the Veteran complained of knee pain 
rated as 8/10.  He stated that the condition had worsened since his most recent examination.  The Veteran described flare-ups in pain rated as 10/10, lasting 2 to 3 days, relieved by rest.  He also related instability, especially when lifting or walking down stairs.  He denied any subluxation.  The Veteran occasionally used a right knee brace for ambulation.  Flexion of the right knee was to 105 degrees with pain, and extension was to 10 degrees with pain.  There was no additional limitation of motion on repetitive testing.  The examiner noted that the right knee disability resulted in less movement than normal due to pain and swelling.  The right knee joint was tender on palpation.  Muscle strength was 5/5.  There was no anterior, medial, or posterior instability on testing.  There was no evidence of recurrent patellar subluxation or dislocation.  X-rays revealed degenerative changes with 
no evidence of patellar subluxation.  The impression was tibiofemoral and patellofemoral arthropathy with joint space narrowing and osteoarthropathy, status post-surgery, with proximal tibia surgical staple.  There were no displaced fractures or dislocation.  The examiner opined that the Veteran's right knee condition impaired him occupationally.  Specifically, the examiner noted that the Veteran was unable to engage in sports or exercise.  He had limited ability to do heavy lifting and physical exertion.  It was noted that the Veteran had taken time off work due to right knee surgery.  A history of right knee surgery in 1991, with no additional surgery, was noted.  

Upon review of the record, the Board finds that an evaluation in excess of 20 percent for the Veteran's right knee disability is not warranted at any time during the course of the appeal.  

While the Veteran has subjectively complained of weakness, instability, and giving way, objective findings during the course of the appeal have noted normal strength and no instability.  Moreover, on VA examination in July 2006 the Veteran exhibited flexion to 125 degrees without pain, and in December 2011 flexion was to 105 degrees with pain.  There was no additional limitation of motion with repetitive use.  At no time during the course of the appeal has right knee flexion been limited to even a compensable degree (i.e. 45 degrees).  Moreover, VA examinations in July 2006 and December 2011 demonstrated extension to limited to 10 degrees without pain.  There was no additional limitation of motion on repetitive testing.  Such limitation is consistent with a 10 percent rating under Diagnostic Code 5261.  At no time during the course of the appeal has extension been shown to be limited to greater than 10 degrees. 

Thus, as the objective findings on examination support, at most, a 10 percent rating based on limitation of motion, the 20 percent rating presently assigned adequately addresses the Veteran's functional impairment and subjective complaints of pain, weakness, and instability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca, 8 Vet. App. 202.  Moreover, as the evidence does not reflect any time during the course of the appeal where the Veteran has limitation of flexion to a compensable degree, separate ratings for limitation of flexion and extension are not warranted.  See VAOPGCPREC 9-2004.  Additionally, as the evidence does not reveal objective findings of instability or subluxation, a separate or higher rating under Diagnostic Code 5257 is not warranted.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.   

The Board further finds that a higher rating is not warranted under other diagnostic codes.  In this regard, the competent evidence does not show that the Veteran has objective finding of ankylosis of the right knee or malunion or nonunion of the tibia or fibula.  Thus, Diagnostic Codes 5256 (ankylosis of the knee) and 5262 (impairment of the tibia and fibula) are not applicable.

The Board has considered the Veteran's statements of difficulty climbing stairs, walking, standing, running, lifting, and performing activities of daily living, as well as impaired occupational impairment, along with his subjective complaints including pain, weakness, and instability.  However, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right knee disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent for the right knee disability.            

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Board has considered the various diagnostic codes for evaluating his knee disability, but finds that his symptomatology is adequately addressed by the evaluation assigned.  Indeed, the current objective findings support only a 10 percent rating.  Thus, his disability picture is contemplated by the rating schedule, and the assigned 20 percent schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to an evaluation in excess of 20 percent, for right knee status post residuals of ACL and PCL tear and fracture of the right tibia with tricompartmental degenerative arthritis, is denied.


REMAND

The Board notes that the Veteran's right knee repair involves surgical scars, and on the most recent examination, the Veteran alleged having a painful scar.  The December 2011 VA examination noted only one linear scar of 4.5 cm.  However, the 2006 VA examination noted two surgical scars, one 16 cm long and one 7 cm long.  On review of the Veteran's separation examination, the Veteran was noted to have two surgical scars.  Thus, it appears the December 2011 VA examination did not address one of the Veteran's surgical scars.  Therefore, remand for an additional scar examination is necessary.  Moreover, it is unclear from the record whether the pain reported on the December 2011 examination is actually in the scar, rather than involving the underlying knee disability itself.  In this regard, on the July 2006 examination, it was noted that the scar was nontender, but that the Veteran reported pain in the bone underneath the scar.  Such matter should be clarified on examination.    

The Veteran also asserts that he is entitled to service connection for degenerative disc disease and mild degenerative joint disease of the cervical spine, as secondary to the service-connected right knee disability. 

On VA examination in July 2006, the Veteran reported injuring his neck and experiencing pain in the cervical spine since a motor vehicle accident post discharge from service in 1991.  There was also a history of a syncopal fall in August 1999, which resulted in a facial laceration.  Additionally, the examiner noted that the Veteran was mugged and beaten on the forehead in February 2001.  Following an examination of the Veteran, the examiner diagnosed mild to moderate degenerative disc disease and mild degenerative joint disease of the cervical spine.  The examiner opined that the cervical spine disability was not caused by or the result of the service-connected right knee condition.  The examiner explained that there was no significant gait disorder noted on examination, and there were at least 3 instances of possible trauma to the neck following discharge from service.  Rather, the Veteran's neck condition was more likely than not related to repeated trauma, as opposed to the right knee condition.  

The Board notes that the VA examiner did not state whether the Veteran's claimed cervical spine disability was aggravated by his service-connected right knee condition.  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that an addendum to the December 2011 examination is needed regarding whether the Veteran's degenerative disc disease and mild degenerative joint disease of the cervical spine has been aggravated by his service-connected right knee disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any ongoing VA treatment records relevant to the Veteran's cervical spine and his right knee scars, dated since November 2010, from the VA Medical Center (VAMC) in Huntington, West Virginia, and dating since July 2011 from the VAMC in Washington, D.C.

2.  Schedule the Veteran for a VA scar examination, to determine the number and nature of scars associated with the Veteran's right knee surgery and to clarify the Veteran's complaint concerning a painful scar.  The claims file must be reviewed by the examiner in conjunction with the examination.  

a. Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran has more than one scar from the right knee surgery.  If only one scar is identified, the examiner should explain why the July 2006 VA examination and the separation examination showed 2 surgical scars, but only one is now present.  The examiner should provide the measurements of the right knee surgical scar(s) and indicate whether they are unstable or painful.  

b. Additionally, the examiner should provide an opinion as to whether the pain the Veteran reported in the 2011 VA examination when palpating the scar is due to the scar tissue itself or whether the pain is more likely the result of palpating the underlying structural impairments of the knee.  The examiner should provide the reasoning for the opinions expressed. 

3.  Return the claims file to the examiner who conducted the December 2011 VA spine examination, if available, to obtain an addendum opinion.  If the original examiner is not available, forward the claims file to an appropriate examiner to obtain the requested opinion.  If a new examination is deemed necessary, one should be scheduled.   

Following review of the claims file, the examiner should provide an addendum opinion as to whether the Veteran's cervical spine disability has been permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected right knee disability.  If the examiner finds the cervical spine disability is aggravated by the service-connected right knee condition, the examiner should attempt to quantify the degree of worsening caused by the right knee.  The examiner should provide the reasoning for the opinion provided.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


